IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                         NO. WR-64,694-02


                 EX PARTE DANIEL GLENN PARKER, JR., APPLICANT


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. CR12107 IN THE 355TH DISTRICT COURT
                              FROM HOOD COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

methamphetamine and sentenced to eighteen years’ imprisonment. The Second Court of Appeals

affirmed his conviction at Parker v. State, 02-12-00348-CR (Tex. App. – Fort Worth, May 23, 2013

pet. ref’d).

        In a single ground, Applicant contends that his trial counsel rendered ineffective assistance.
                                                                                                       2

        Applicant has alleged facts that, if true, might entitle him to relief. Smith v. Robbins, 528
U.S. 259, 285-86 (2000); Strickland v. Washington, 466 U.S. 668 (1984). In these circumstances,

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.

App. 1960), the trial court is the appropriate forum for findings of fact. The trial court shall order

trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The trial court may

use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall determine whether counsel: (1) failed to object or move to suppress the

lab report on the grounds that the lab technician that performed the tests was not available to testify,

(2) failed to object to or move to suppress the redacted video or the evidence obtained from the

traffic stop, (3) failed to confirm if a confidential informant existed, and (4) failed to convey plea

offers. The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall
                                                                                                3

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: July 23, 2014
Do not publish